Claim Rejections - 35 USC § 103
This office action is in response to amendment filed on 2/10/2022.
Claims 1, 5, 6, 12, 13, 16, 18 – 20 are amended.
Claims 14, 15 and 17 are cancelled.
Claims 1 – 13, 16 and 18 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 7, 9 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova (US 20170228676), in view of Osecky et al (US 20050138485, hereinafter Osecky).

As per claim 1, Cherkasova discloses: A computer-implemented method comprising: 
generating, by a processor, a first task graph and a second task graph each associated with a hardware resource, wherein each of the first and second task graphs defines a programmatic functionality comprising a plurality of embedded tasks; (Cherkasova [0035]: “when the heterogeneous platform configuration selector 216 receives a platform configuration request. The platform configuration request may, in some cases, specify a job list and a quality of service metric from a tenant system”; [0036]: “the heterogeneous platform configuration selector may split the job list into a first job sub-list and a second job sub-list”.)
generating a first result from a first simulation operation of an application using the first task graph; generating a second result from a second simulation operation of the application using the second task graph; (Cherkasova [0037]: “At operation 306, the heterogeneous platform configuration selector may generate a heterogeneous simulation result based on a heterogeneous simulation. The heterogeneous simulation result may specify a heterogeneous platform configuration and a cost. A heterogeneous simulation may include multiple sub-simulations, such as: (a) a first sub-simulation of the first job sub-list on a first platform configuration and (b) a second sub-simulation of the second job sub-list on a second platform configuration”.)

Cherkasova did not explicitly disclose:
wherein the first task graph and the second task graph achieve a same functionality;
and changing a code associated with the application based on a comparison of the first and second results.
However, Osecky teaches:
wherein the first task graph and the second task graph achieve a same functionality; (Osecky [0049]: “checking of the redundant results is performed. Verification code 304 generated by compiler 202 is executed, as indicated by decision block 310, to compare the results of execution of primary and secondary code copies 306/307”.)
and changing a code associated with the application based on a comparison of the first and second results. (Osecky [0034]: “In the case that a mismatch is found between the redundant computations the program will branch to error handling code 230”; [0035]: “In a more comprehensive recovery procedure, the last program segment is re-executed. Since no computed values are exposed until all computations are checked, a program stage, or segment, that produces an erroneous result may be safely re-executed from the beginning to recover from an error. In an alternative embodiment, a flag is set, indicating that an error recovery operation is in progress. This flag is cleared if the stage of the computation completes successfully. If a second error is encountered in attempting to execute this stage of the program, an indication will be given that a hard error has been encountered”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Osecky into that of Cherkasova in order to wherein the first task graph and the second task graph achieve a same functionality; and changing a code associated with the application based on a comparison of the first and second results. Although Cherkasova teaches simulate execution of sub job lists on different platform configuration, one of ordinary skill in the art can easily see that the sub-list can easily be identical jobs to be executed in redundant format to improve the accuracy of the system, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 UCS 103.

As per claim 2, Cherkasova and Osecky further teach:
The method of claim 1, wherein the first task graph comprises a first input interface and a first output interface and the second task graph comprises a second input interface and a second output interface. (Cherkasova [0063] – [0064])

As per claim 3, Cherkasova and Osecky further teach:
(Cherkasova [0063] – [0064])

As per claim 4, Cherkasova and Osecky further teach:
The method of claim 1, wherein the first task graph and the second task graph represent a common programmatic functionality. (Cherkasova [0030])

As per claim 6, Cherkasova and Osecky further teach:
The method of claim 1, further comprising changing a configuration of the hardware resource based on the comparison of the first and second results. (Cherkasova [0038] – [0039])

As per claim 7, Cherkasova and Osecky further teach:
The method of claim 6, wherein the configuration comprises one or more configurable attributes. (Cherkasova [0038] – [0039])

As per claim 9, Cherkasova and Osecky further teach:
(Cherksova [0012])

As per claim 10, Cherkasova and Osecky further teach:
The method of claim 9, wherein the hardware resource further comprises one or more hardware resource interfaces. (Cherkasova [0026])

As per claim 11, Cherkasova and Osecky further teach:
The method of claim 1, wherein the interface comprises digital representations of one or more of utilization data, resource utilization data, performance data, cost data, area data, timing data, resource analysis trace data, execution sequence trace data, resource instance trace data. (Cherkasova [0059])

As per claim 12, Cherkasova and Osecky further teach:
The method of claim 5, further comprising: receiving a result from one or more of the first task graph, or embedded task of the second task graph, or the operation associated with the application via interaction signals. (Cherkasova [0039]) 


The method of claim 1, further comprising: receiving a configuration associated with the hardware resource via interaction signals from a computing device prior to the first simulation or the second simulation. (Cherkasova [0037])  

As per claim 16, Cherkasova and Osecky further teach:
The method of claim 1, wherein the first simulation and the second simulation are performed concurrently. (Cherkasova [0036])  
As per claim 18, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 19, it claims substantially similar limitations as claim 1 and is therefore rejected under the same rationale.
As per claim 20, it claims substantially similar limitations as claim 17 and is therefore rejected under the same rationale

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova and Osecky, in view of Kuo et al (US 20180150325, hereinafter Kuo).

As per claim 5, Cherkasova and Osecky did not disclose:

However, Kuo teaches:
The method of claim 1, further comprising: encapsulating the hardware resource into a hardware engine; generating a hardware engine input interface and a hardware engine output interface for the hardware engine; and mapping one or more operations associated with the application to the hardware engine. (Kuo [0115])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kuo into that of Cherkasova and Osecky in order to encapsulate the one or more hardware resources into a hardware engine; generating, by the processor, a hardware engine input interface and a hardware engine output interface for the hardware engine; and mapping, by the processor, one or more operations associated with the desired application to the hardware engine. Kuo has shown that the claimed limitation is merely the commonly known technique of virtualize the hardware to facilitate task execution over heterogeneous computing environment, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova and Osecky, in view of Arnold et al (US 20070143762, hereinafter Arnold).

As per claim 8, Cherkasova and Osecky did not disclose:
The method of claim 7, wherein the one or more configurable attributes comprise one of core type, firmware designation, general purpose, special purpose, packet size, packet descriptor size, processing speed, operations-per-cycle, pipeline-depth, branch predictor, stochastic cache, or tightly coupled memory (TCM).
However, Arnold teaches:
The method of claim 7, wherein the one or more configurable attributes comprise one of core type, firmware designation, general purpose, special purpose, packet size, packet descriptor size, processing speed, operations-per-cycle, pipeline-depth, branch predictor, stochastic cache, or tightly coupled memory (TCM). (Arnold [0028]: processing speed)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Arnold into that of Cherkasova and Osecky in order to have the one or more configurable attributes comprise one of core type, firmware designation, general purpose, special purpose, packet size, packet descriptor size, processing speed, operations-per-cycle, pipeline-depth, branch predictor, stochastic cache, or tightly coupled memory (TCM). It is merely an obvious .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 13, 16 and 18 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196